Lawrence, Judge:
The appeals for a reappraisement enumerated above present the question of the proper dutiable value of certain clutch couplings.
These cases have been submitted for decision upon a stipulation of fact wherein it has been agreed by the parties hereto that the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the United Kingdom in the usual wholesale quantities and in the ordinary course of trade for home consumption in the United Kingdom, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 33 English pounds sterling each, less 20 per centum packed. It was further stipulated and agreed that there was no higher export value for said merchandise at the time of exportation thereof.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue, *582and that said value is 33 English pounds sterling each, less 20 per centum packed. As to any other merchandise, the appeals are dismissed. .
Judgment will issue accordingly.